                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 CHRYSTAL EDWARDS, TERRON
 EDWARDS, JOHN JACOBSON,
 CATHERINE COOPER, KILEIGH
 HANNAH, KRISTOPHER ROWE, KATIE
 ROWE, CHARLES DENNERT, JEAN                            Case No. 3:20-cv-340-wmc
 ACKERMAN, WILLIAM LASKE, JAN
 GRAVELINE, TODD GRAVELINE,
 ANGELA WEST, DOUGLAS WEST,
 and all others similarly situated,
                                    Plaintiffs,
         v.

 ROBIN VOS, in his official capacity as Speaker
 of the Wisconsin State Assembly; SCOTT
 FITZGERALD, in his official capacity as
 Majority Leader of the Wisconsin State Senate;
 WISCONSIN STATE ASSEMBLY;
 WISCONSIN STATE SENATE; WISCONSIN
 ELECTIONS COMMISSION; MARGE
 BOSTELMANN, JULIE M. GLANCEY, ANN
 S. JACOBS, DEAN KNUDSON, ROBERT F.
 SPINDELL, JR., and MARK L. THOMSEN,
 in their official capacities as members of the
 Wisconsin Elections Commission, and
 MEAGAN WOLFE, in her official capacity as
 the Administrator of the Wisconsin Elections
 Commission,
                                          Defendants,
 REPUBLICAN NATIONAL COMMITTEE
 and REPUBLICAN PARTY OF WISCONSIN,
               [Proposed] Intervenor-Defendants.


       MOTION TO INTERVENE AS DEFENDANTS BY THE REPUBLICAN
       NATIONAL COMMITTEE AND REPUBLICAN PARTY OF WISCONSIN
       Movants, the Republican National Committee and Republican Party of Wisconsin, seek to

intervene as defendants in this case under Rules 24(a)(2) and (b). This motion is accompanied by a

memorandum of law that explains why Movants are entitled to intervention as of right and permissive

intervention. For the reasons in that memorandum, Movants respectfully ask the Court to grant this

motion. All Defendants consent to this motion, and Plaintiffs do not oppose it.




                                                    1
Dated: June 8, 2020       Respectfully submitted,

                           /s/ Patrick Strawbridge T
                          Patrick Strawbridge
                          CONSOVOY MCCARTHY PLLC
                          Ten Post Office Square
                          8th Floor South PMB #706
                          Boston, MA 02109
                          (703) 243-9423
                          patrick@consovoymccarthy.com

                          Jeffrey M. Harris
                          Cameron T. Norris
                          Alexa R. Baltes
                          CONSOVOY MCCARTHY PLLC
                          1600 Wilson Blvd., Ste. 700
                          Arlington, VA 22209

                          Counsel for Proposed Intervenor-Defendants
                          Republican National Committee and
                          Republican Party of Wisconsin




                      2
